UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



JAMES WINDSTEAD, et al.,

        Plaintiffs,

        v.                                                      Civ. A. No. 04-887 (JMF)

THE DISTRICT OF COLUMBIA, et al.,

        Defendants.



                                   MEMORANDUM ORDER

       This case is before me for all purposes including trial. Currently pending before me and

ready for resolution are various discovery motions.

                                        BACKGROUND

       In my decision of March 12, 2008, I recounted in great detail all the known information

about the processing of plaintiffs’ claims for disability compensation under the District of

Columbia Comprehensive Merit Personnel System Act. See Winstead v. District of Columbia,

538 F. Supp. 2d 104 (D.D.C. 2008). In a subsequent decision, I indicated that the section of my

March 12, 2008 opinion that recounted that history would be deemed admitted unless a party

objected to it within ten days of that decision. See Winstead v. District of Columbia, 620 F.

Supp 2d. 119, 123 (D.D.C. 2009). In that same decision, I indicated that I had concluded that the

delay encountered by plaintiffs in the processing of their claims might offend the due process

clause and I indicated that I was permitting a 120 day period of discovery to “flesh out the facts

bearing on the inquiry that must be made.” Id. I intended thereby to permit discovery into the
nature of the delay, insofar as it was not already elucidated in the history of each of the plaintiffs’

claims, set out in the March 12, 2008 opinion. Additionally, I urged the parties to consider

discovery as to several other issues, i.e., whether plaintiffs’ success on their constitutional claim

should be a function of their ultimate success or failure, whether those plaintiffs who were still

awaiting action had any claim, and what damages, if any, were available. Id.

                                                 DISCUSSION

         Plaintiffs propounded additional discovery but none of it has anything to do with the

issues I identified. The interrogatories are the kind that would be promulgated if these cases

were at their inception. They request, for example, 1) the names of the persons who investigated

the claims, 2) the dates of payment, 3) the treating physicians, 4) the nature of the injuries, 5)

whether and when payments were made, 6) the names of expert witnesses (as to plaintiffs’

treatment?) and 7) whether the District contends a) aggravation of a prior injury, b) that plaintiffs

failed to provide timely notice of injury, or c) that plaintiffs suffered from a permanent

impairment or a wage loss. In other words, it appears that plaintiffs’ counsel took the

interrogatories he traditionally uses in these kinds of cases1 and used them again here.

         Similarly, plaintiffs’ request to produce seeks 1) reports from non-existent experts, 2) the

medical records pertaining to the claims and the decision to terminate or suspend benefits, 3) a

contract between the District and a Third Party Administrator, 4) documents sent to that

Administrator and 5) the documents to be offered into trial. Finally, plaintiffs’ requests for

1
  There is one exception, an odd request that the District admit that Circuit Judge Silberman was correct in his
description of what plaintiffs calls “the District’s then-unwritten policy concerning benefits not being terminated
until after requests for reconsideration had been addressed and rejected. See Lightfoot v. District of Columbia, 448
F.3d 392, 401-402 (D.C. Cir. 2006) (Judge Silberman concurring).” Defendant’s Motion for a Protective Order
[#99], Attachment A, Interrogatory No. 21. That interrogatory also has nothing to do with the delay plaintiffs
encountered.

                                                          2
admission demand that the District admit that it has certain policies and that it applied those

policies to plaintiffs.

        None of this has any thing whatsoever to do with the issues I identified as being

appropriate for the limited discovery I was permitting. This discovery also ignores that I have

already specified all that is known about the processing of these plaintiffs’ complaints from the

only records that could be found and concluded that I would deem these facts to be stipulated by

the parties with the obvious understanding that this is what we know and will ever know about

how the plaintiffs’ cases were processed. The additional discovery sought has therefore

absolutely nothing to do with the issues that remain in this case: whether the delay in the

processing of those claims, based on the now agreed facts, violated the due process clause. I will

therefore without hesitation prohibit it.

        Finally, I have carefully reviewed the District’s motion that I reconsider my most recent

decision. I can assure the District I arrived at it only after significant deliberation and I see no

reason to reconsider it.

                                            CONCLUSION

        It is therefore, hereby,

        ORDERED that Defendants’ Amended Motion for Reconsideration of the Court’s Order

Vacating its Order Granting Partial Summary Judgment in Defendants’ Favor and Reinstating the

Dismissed Plaintiffs [# 90] is DENIED. It is further, hereby,

        ORDERED that Defendants’ Opposed Motion to Stay Discovery [#91] is DENIED as

moot. It is further, hereby,

        ORDERED that Plaintiffs’ Opposed Motion to Determine the Sufficiency of Answers to


                                                   3
Plaintiffs’ First Requests for Admissions [#102] is DENIED. It is further, hereby,

        ORDERED that Defendants’ Motion for Reconsideration of the Court’s Order Vacating

its Order Granting Partial Summary Judgment in Defendants’ Favor and Reinstating the

Dismissed Plaintiffs [#89] is DENIED as moot. It is further, hereby,

        ORDERED that Defendants’ Motion to Treat Their Motion for Reconsideration as

Conceded [#92] is DENIED. It is further, hereby,

        ORDERED that Plaintiffs’ Opposition to District of Columbia Defendants’ Motion to

Deem Motion for Reconsideration Conceded and Cross-Motion for Leave to File Opposition Out

of Time [#94] is GRANTED nunc pro tunc. It is further, hereby,

        ORDERED that Defendants’ Motion for A Protective Order [#99] is DENIED as moot.

It is further, hereby,

        ORDERED that Plaintiffs’ Opposed Motion for Order Compelling Discovery [#103] is

DENIED as moot. It is further, hereby,

        ORDERED that Plaintiffs[’] Opposed Motion for Order Compelling Discovery [#107] is

DENIED as moot in light of the Parties[’] Notice to the Court Regarding Plaintiffs’ Second

Motion to Compel [#108]. The time has now come to try this case and enter judgment. It is also

therefore, hereby,

        ORDERED that counsel shall meet and confer and agree upon proposed dates for a one-

week trial to be held in July or August of 2010. Once they have agreed upon dates, they should

confer with my chambers to set a status conference to set those dates and to set a date for a pre-

trial conference.

        SO ORDERED.

                                                 4
                   Digitally signed by
                   John M. Facciola
                   Date: 2010.02.16
                   14:06:02 -05'00'
_____________________________
JOHN M. FACCIOLA
UNITED STATES MAGISTRATE JUDGE




  5